Title: From Alexander Hamilton to Thomas Jefferson, [26 August 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, August 26, 1793]

Mr. Hamilton presents his Compliments to Mr. Jefferson informs him that he has abandonned the intention of sending Mr. Little on being satisfied that the business may as well be confided to the Capt of the Sloop.
The Sloops name is the Hannah.
The Capts. William Culver.
The letter for our Consul at Havre is all that is now wanting to complete.

Monday Aug 26
